DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a low speed gear connected to the shaft” (emphasis added), in line 3.  It is unclear to the Examiner as to what shaft is being referenced.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HIRAKI et al. (US 2008/0096712 A1).
Regarding claim 1, HIRAKI discloses a transmission comprising: an input shaft (4); an output shaft (16); a first planetary gear mechanism (5) including a first carrier (9) connected to the input shaft (via sun and planet gears), a first planetary gear (8) connected to the first carrier, a first sun gear (7) connected to the first planetary gear, and a ring gear (10) connected to the first planetary gear; a second planetary gear mechanism (6) including a second sun gear (12) connected (via ring and planet gears) to the first carrier (9), a second planetary gear (13) connected to the second sun gear, and a second ring gear connected to the second planetary gear and connected to the first ring gear (10); and a first variable device (21) connected (via first carrier and planet gear)  to the first ring gear and the second ring gear to continuously change a speed ratio of the output shaft to the input shaft.
	Regarding claim 10, HIRAKI discloses the first ring gear and the second ring gear are integrally formed.
	Regarding claim 12, HIRAKI discloses (see paragraph [0002]) a work vehicle including the transmission according to claim 1.
Allowable Subject Matter
Claims 2-4, 6-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

US 20190291564 A1: Discloses the limitations of at least claim 1.
US 20190291564 A1: Discloses the limitations of at least claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.